DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-11 in the reply filed on 11/10/2021 is acknowledged.  The traversal is on the ground(s) that there is no difficulty in searching the method in claim 1 and the method in claim 12 together. Because claims 1-20 are commensurate in scope, there would be no additional search burden on the Examiner.  This is not found persuasive because to examine both groups would require non-coextensive searches. The different classifications of each group are just one example of how the inventions would require different searches and how the inventions are independent. Other examples may include different text search queries, different data bases, etc. Taking all these factors into consideration would place an undue burden on the examiner to search and examine both groups of inventions.				The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2021.
Specification
The disclosure is objected to because of the following informalities: [0038]; line 3; “the hole 206” should be --the hole 202--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1; line 2 recited the feature “drilling … to remove an unwanted material in the via of the PCB”, however from the claim language it is unclear and confusing about what and where is the unwanted material, whether the unwanted material is part of the via itself, and how the unwanted material is formed inside the via after drilling. Though specification, [0032] described that “the stubs in the vias of the PCB may be removed by drilling a through-hole to remove the unwanted materials in the vias”, however from the claim language it is not clearly understood the phrase “an unwanted material in the via of the PCB”, see also [0035]. Accordingly the above language in the claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecesse, US 2014/0001150.
Regarding claim 1, Lecesse discloses; a method of modifying a via ( abstract; modified hole) from a PCB, the method comprising: 							drilling a via (Fig. 2C; 206 and Fig. 3; 302) of the PCB to form a through-hole to remove (Fig. 3; 310; remove the copper plating) an unwanted material in the via of the PCB (Fig. 2C; 200); 											depositing a carbon-based material (Fig. 2E; 222 and ¶ 0023; carbon based seeding) over an inner wall of the through-hole; 						back drilling a first portion (Fig. 2D; 212 and ¶ 0020; back drilling upper portion)  of the through-hole by using a drill from the top of the PCB to form a first blind via; and 		selectively plating a conductive material (Fig. 2H; 224 and ¶ 0028; conductive material)  over the carbon-based material (Fig. 2E; 222 and ¶ 0023; carbon based seeding) to form a plated through-hole.
Regarding claim 2, Lecesse discloses; the first blind via is larger (Fig. 2D; 220, 216 and ¶ 0022; cross-sectional dimension 216 is smaller than cross-sectional dimension 212) than the through- hole having a first diameter.
Regarding claim 3, Lecesse discloses; the carbon-based material is a non-conductive material acting as a seed (Fig. 2E; 222 and ¶ 0023; carbon based seeding) for plating the conductive material.
Regarding claim 5, Lecesse discloses; the first blind via is aligned (Fig. 2D; 212 is aligned with 206) with the through-hole.
Regarding claim 6, Lecesse discloses; back drilling a second portion (Fig. 2D; 214 and ¶ 0021; back drilling lower portion) of the PCB below the through-hole from the bottom of the PCB to form a second blind via.
Regarding claim 7, Lecesse discloses; the second blind via is larger (Fig. 2D; 220, 216 and ¶ 0022; cross-sectional dimension 216 is smaller than cross-sectional dimension 212) than the through-hole.
Regarding claim 9, Lecesse discloses; the conductive material comprises copper (Fig. 2H; 224 and ¶ 0028; conductive material e.g. copper).
Regarding claim 11, Lecesse discloses; the PCB comprises a plurality of subassemblies comprising a plurality of layers (Fig. 2C; 200 and ¶ 0018; multilayered substrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over   Lecesse, US 2014/0001150 as applied to claims 1-3, 5-7, 9 and 11above, in view of Buchwalter, US 2007/0246252.
Regarding claims 4, 8 and 10, Lecesse substantially discloses the invention including selectively plating a via of a multi-layered substrate but is silent about the conductive material does not adhere to the first blind via in claim 4, the conductive material does not adhere to the second blind via in claim 8 and the plated through-hole is stub- less in claim 10. However Buchwalter teaches that the conductive material does not adhere to (Fig. 5; 87 and ¶ 0030; copper layers 90 and 92 will not form in these regions) the first blind via in claim 4, the conductive material does not adhere (Fig. 5; 87´ and ¶ 0030; copper layers 90 and 92 will not form in these regions) to the second blind via in claim 8 and the plated through-hole is stub- less (Fig. 5; 87, 87´ and ¶ 0024; the formation of copper stubs that are then removed by back drilling) in claim 10.		It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lecesse by providing the conductive material does not adhere to the first blind via in claim 4, the conductive material does not adhere to the second blind via in claim 8 and the plated through-hole is stub- less in claim 10, as taught by Buchwalter, to provide a finished PCB with no copper stubs (¶ 0024). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729